Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17, claim does not appear to further limit claim 1 and only duplicates the elements previously introduced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-15 and 17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by LINDBO (US Pub App 2018/0319590).

Regarding claim 1 LINDBO discloses, an automated storage and retrieval system comprising: 
- a track system (Fig.1) comprising a first set of parallel tracks arranged in a horizontal plane and extending in a first direction, and a second set of parallel tracks arranged in the horizontal plane and extending in a second direction which is orthogonal to the first direction, which first and second sets of tracks form a grid pattern in the horizontal plane comprising a plurality of adjacent grid cells, each comprising a grid opening defined by a pair of neighboring tracks of the first set of tracks and a pair of neighboring tracks of the second set of tracks (Fig.1); 
- a plurality of stacks of storage containers (10, Fig.4) arranged in storage columns located beneath the track system, wherein each storage column is located vertically below a grid opening (Fig.4); 
- a vehicle (130/630) for lifting and moving storage containers stacked in the stacks, each vehicle being configured to move on the track system above the storage columns (Fig.7, 10d), 
each vehicle comprising 
a vehicle body (630, Fig.10d) and 
a wheel assembly connected to the vehicle body, the wheel assembly being configured to guide the vehicle along the track system in at least one of the first direction and the second direction (Fig.10d), wherein the vehicle further comprises: 
a container picking device (50/550) for releasably attaching to a storage container (Para.64) comprising a pivot arm comprising a first end pivotally connected to the vehicle body at a pivot point (Fig.10d), wherein the container picking device, by means of a pivoting motion of the pivot arm about the pivot point, is movable between: 

- a second, transport position enabling the container picking device to hold the at least one storage container at least partly inside the horizontal extent of the vehicle body (upon pivoting inward, see at least Fig.6a).  

Regarding claim 2 LINDBO discloses, the container picking device is configured such that the pivotal movement of the pivot arm is restricted to a vertical plane oriented in the first direction (Fig.10d).

Regarding claim 3 LINDBO discloses, an attachment device pivotally connected to the pivot arm, the attachment device being configured to allow releasable attachment to the at least one storage container (Para.174).  

Regarding claim 4 LINDBO discloses, the attachment device further comprises an attachment body pivotally connected to the pivot arm and an engagement device connected to the attachment body, for releasably engaging the at least one storage container (Para.69). 

Regarding claim 5 LINDBO further discloses, the attachment device has a maximum horizontal extent covering at least the horizontal extent of a storage container to be picked (Fig.10d). 

Regarding claim 6 LINDBO further discloses, an attachment body pivotally connected to the pivot arm, wherein the attachment body has a maximum horizontal extent covering at least the horizontal extent of a first storage container and a second storage container when the first and second storage containers are arranged adjacent to each other in the first direction or the 

Regarding claim 10 LINDBO further discloses, a footprint of the vehicle defined as an extent of the vehicle in the first direction and the second direction, is equal to, or less than, the horizontal extent of a grid cell of the underlying track system (Fig.6a).

Regarding claim 11 LINDBO further discloses, a footprint of the vehicle defined as an extent of the vehicle in the first direction and the second direction, is equal to, or near equal to, the horizontal extent of a grid cell of the underlying track system times an integer of two or more (Fig.10d). 

Regarding claim 12 LINDBO further discloses, the wheel assembly comprises a first set of wheels or first set of belts for engaging with the first set of tracks to guide movement of the vehicle in the first direction (Fig.10d).

Regarding claim 13 LINDBO further discloses, the vehicle body comprises a lower part onto which the wheel assembly is rotatably mounted (630) and an upper part located above the wheel assembly, wherein the upper part (base of 550) is inclined inwards along the first direction (Fig.10d).  

Regarding claim 14 LINDBO further discloses, a lower part  onto which the wheel assembly is rotatably mounted and an upper part located above the wheel assembly, wherein the pivot point is located at the lower part of the vehicle body, in between two wheels of the first set of wheels (Fig.10d).  

Regarding claim 15 LINDBO further discloses, an attachment device configured to allow releasable attachment to at least one storage container (Para.69), the attachment device comprising an attachment body pivotally connected to the pivot arm (Fig.6), a storage container lift mechanism connected to the attachment body (Fig.6a), the storage container lift mechanism being configured to raise and lower the at least one storage container from a position on or within a grid column to a position fully above the track system (Fig.6a) and a gripping device arranged on the lower end of the storage container lift mechanism, the gripping device being configured to releasably grip the at least one storage container (Para.69).  

Regarding claim 17 LINDBO further discloses, a vehicle for lifting and moving storage containers stacked in stacks within an automated storage and retrieval system in accordance with any of claims 1-16, wherein the vehicle is configured to move on the track system above the storage columns and comprises  a vehicle body and a wheel assembly rotatably connected to the vehicle body, the wheel assembly being configured to guide the vehicle along the track system in at least one of the first direction and the second direction, wherein the vehicles comprises: a container picking device for releasably attaching to a storage container comprising a pivot arm comprising a first end pivotally connected to the vehicle body at pivot point, wherein the container picking device, by means of a pivoting motion of the pivoting arm about the pivot point, is movable between: 
- a first, lifting position enabling the container picking device to lift at least one storage container from a position outside the horizontal extent of the vehicle body; and 
- a second, transport position enabling the container picking device to hold the at least one storage container at least partly inside the horizontal extent of the vehicle body (see claim 1 art rejection and 112 rejection above).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over LINDBO (US Pub App 2018/0319590) in view of Beer (US Pub App 2018/0057263).

Regarding claim 7 LINDBO further discloses, the container picking device comprises a first pivot arm pivotally connected to a first side of the vehicle body aligned in the first direction.
LINDBO does not further specifically disclose a second pivot arm pivotally connected to a second side of the vehicle body aligned in the first direction.
Beer teaches 2 pivot arms on a traveling vehicle to lift a container (44, Fig.14, Para.180).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified LINDBO in view of Beer to include a second pivot arm pivotally connected to a second side of the vehicle body aligned in the first direction in order to more easily lift heavy and large containers.

Regarding claim 8 LINDBO, as modified above, further teaches, the first and second pivot arms are pivotally connected to respective side walls of the attachment body aligned in the first direction (Beer, 44, Fig.14, Para.180).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over LINDBO (US Pub App 2018/0319590), LINDBO ‘590 in view of LINDBO (US Pub App 2019/0225436), LINDBO ‘436.

Regarding claim 16 LINDBO ‘590 further discloses, a first set of wheels for engaging with the first set of tracks to guide movement of the vehicle in the first direction and a second set of wheels for engaging with the second set of tracks to guide movement of the vehicle in the second direction.
LINDBO ‘590 does not further specifically disclose wherein at least one of the first set of wheels and the second set of wheels is vertically displaceable by displacement means arranged within the vehicle body.  
LINDBO ‘436 teaches one or both sets of wheels 116, 118 can be moved vertically to lift each set of wheels clear of the respective rails, thereby allowing the vehicle 102 to move in the desired direction (Para.72). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified LINDBO ‘590 in view of LINDBO ‘436 to allow wherein at least one of the first set of wheels and the second set of wheels is vertically displaceable by displacement means arranged within the vehicle body since displacing the wheels would help to allow the vehicle to move in the desired direction.

Claims 18-19 rejected under 35 U.S.C. 103 as being unpatentable over LINDBO (US Pub App 2018/0319590), LINDBO ‘590 in view of LINDBO (US Pub App 2016/0194151), LINDBO ‘151.

Regarding claim 18 LINDBO discloses, a method of operating an automated storage and retrieval system comprising: 

- a plurality of first vehicles (130/630) which are operated laterally on the grid for retrieving one or more storage containers (10, Fig.4) from, and storing one or more storage containers in, the storage columns, and for transporting the storage containers laterally across the grid (Fig.6a, 10d); 
wherein each of the plurality of second vehicles comprises: 
a vehicle body (630, Fig.10d), 
a wheel assembly connected to the vehicle body, the wheel assembly being configured to guide the second vehicle along the track system in at least one of the first direction and the second direction (Fig.10d), 
a container picking device (50/550)for releasably attaching to a storage container (Para.63) within the transfer zone comprising a pivot arm comprising a first end pivotally connected to the vehicle body at pivot point, wherein the container picking device, by means of a pivoting motion of the pivoting arm about the pivot point (Fig.10d), is movable between: 
- a first, lifting position enabling the container picking device to lift at least one first storage container from a position outside the horizontal extent of the vehicle body (Fig.10d); and 
- a second, transport position enabling the container picking device to hold the at least one storage container at least partly inside the horizontal extent of the vehicle body (upon pivoting inward, see at least Fig.6a).  

LINDBO ‘590 does not further specifically disclose a port zone (though an entrance/exit to the grid is intrinsic to the system), which method comprises the steps of: arranging, in the grid, a transfer zone comprising a plurality of transfer columns for temporarily storing storage containers when in transit between the storage columns and the at least one port, utilizing the 
LINDBO ‘151 teaches an apparatus for retrieving units from a storage system including two specific locations, known as ports 24, at which bins 10 can be transferred into or out of the system. An additional conveyor system (not shown) is associated with each port 24, so that bins 10 transported to a port 24 by a load handling device 30 can be transferred to another location by the conveyor system, for example to a picking station (not shown).  The storage system may further comprise one or more port locations at which containers can be removed from and/or added to the storage system. The load handling device of the invention may be capable of transporting a target container from a stack to a port location. (Para.19, 48)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified LINDBO ‘590 in view of LINDBO ‘436 to have port to transfer columns vehicles as well as transfer column to storage column vehicles in order to increase efficiency of the system. 

Regarding claim 19 LINDBO further discloses, the method in accordance with claim 18, wherein the automated storage and retrieval system is in accordance with any one of claims 1-16 (see above).

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Galluzzo, Girtman, Rublee, Austrheim, Ueda, Kalouche, Menon, Hognaland, Rose, Bastian II, Ingram-Tedd, Wagner, MacDonald and Diankov further disclose elements of grid traveling wheeled vehicle assemblies with articulated arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652